AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT Dated as of June 26, 2008 Between: THE ROYAL BANK OF SCOTLAND PLC, as Buyer, and PHH MORTGAGE CORPORATION, as Seller TABLE OF CONTENTS Page 1. APPLICABILITY 1 2. DEFINITIONS AND ACCOUNTING MATTERS 1 3. THE TRANSACTIONS 24 4. PAYMENTS; COMPUTATION; COMMITMENT AND NON UTILIZATION FEES 28 5. TAXES; TAX TREATMENT 29 6. MARGIN MAINTENANCE 30 7. INCOME PAYMENTS 31 8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY IN FACT 32 9. CONDITIONS PRECEDENT 35 10. RELEASE OF PURCHASED LOANS 39 11. RELIANCE 39 12. REPRESENTATIONS AND WARRANTIES 40 13. COVENANTS OF SELLER 45 14. REPURCHASE DATE PAYMENTS 54 15. REPURCHASE OF PURCHASED LOANS 55 16. SUBSTITUTION 55 17. EVENT OF TERMINATION 55 18. EVENTS OF DEFAULT 56 19. REMEDIES 59 20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE 62 21. NOTICES AND OTHER COMMUNICATIONS 62 22. USE OF EMPLOYEE PLAN ASSETS 62 23. INDEMNIFICATION AND EXPENSES. 62 24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS 64 25. REIMBURSEMENT 64 26. FURTHER ASSURANCES 64 27. TERMINATION; RENEWAL 65 28. SEVERABILITY 65 29. BINDING EFFECT; GOVERNING LAW 65 30. AMENDMENTS 65 31. SUCCESSORS AND ASSIGNS 65 32. SURVIVAL 65 33. CAPTIONS 66 34. COUNTERPARTS 66 35. SUBMISSION TO JURISDICTION; WAIVERS 66 36. WAIVER OF JURY TRIAL 67 37. ACKNOWLEDGEMENTS 67 38. HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS. 67 39. ASSIGNMENTS; PARTICIPATIONS. 67 40. SINGLE AGREEMENT 68 -i- TABLE OF CONTENTS (Continued) Page 41. INTENT 68 42. CONFIDENTIALITY 69 43. SERVICING 69 44. PERIODIC DUE DILIGENCE REVIEW 73 45. SET OFF 74 46. ENTIRE AGREEMENT 75 47. GESTATION REPURCHASE FACILITY 76 SCHEDULES SCHEDULE 1-A Representations and Warranties re:Loans SCHEDULE 1-B Representations and Warranties re:Fannie Mae Loans SCHEDULE 1-C Representations and Warranties re:Freddie Mac Loans SCHEDULE 2 Filing Jurisdictions and Offices SCHEDULE 3 Relevant States SCHEDULE 4 Subsidiaries SCHEDULE 5 Litigation SCHEDULE 6 Approved Providers EXHIBITS EXHIBIT A Forms of Quarterly Certification EXHIBIT B Form of Custodial Agreement EXHIBIT C Form of Opinion of Counsel to Seller EXHIBIT D Form of Transaction Notice EXHIBIT E Underwriting Guidelines EXHIBIT F Required Fields for Servicing Transmission EXHIBIT G Required Fields for Loan Schedule -ii- TABLE OF CONTENTS (Continued) Page EXHIBIT H Form of Confidentiality Agreement EXHIBIT I Form of Instruction Letter EXHIBIT J Form of Master Netting Agreement EXHIBIT K Form of Security Release Certification EXHIBIT L Form of Assignment, Assumption and Recognition Agreement -iii- AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of June 26, 2008, between PHH Mortgage Corporation, a New Jersey corporation, as seller (“Seller”), and The Royal Bank of Scotland plc, (“Buyer”, which term shall include any “Principal” as defined and provided for in Annex I), or as agent pursuant hereto (“Agent”). 1. APPLICABILITY Greenwich Capital Financial Products, Inc. (“GCFP”) and Seller entered into that certain Master Repurchase Agreement, dated as of November1, 2007 (as amended, supplemented or otherwise modified prior to the date hereof, the “Original Repurchase Agreement”), which prescribes the manner of sale of Eligible Loans and the method and manner by which Seller will repurchase such Loans and contemporaneously therewith entered into the Program Documents (as such term is defined in such Agreement). On the date hereof, GCFP will assign to RBS and RBS will undertake and assume for the benefit of GCFP, all of GCFP’s right, title, obligation and interest in, to and under the Original Repurchase Agreement and all Program Documents related thereto. Buyer and Seller desire to further amend and restate the Original Repurchase Agreement in its entirety and contemporaneously therewith enter into the Program Documents (as such term is defined in this Agreement). Buyer shall, from time to time, upon the terms and conditions set forth herein, agree to enter into transactions in which Seller transfers to Buyer Eligible Loans, on a servicing released basis, against the transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller Purchased Loans at a date certain, against the transfer of funds by Seller.Each such transaction shall be referred to herein as a “Transaction”, and, unless otherwise agreed in writing, shall be governed by this Agreement. 2. DEFINITIONS AND ACCOUNTING MATTERS (a)Defined Terms.As used herein, the following terms have the following meanings (all terms defined in this Section2 or in other provisions of this Agreement in the singular to have the same meanings when used in the plural and vice versa): “Accepted Servicing Practices” shall mean with respect to any Loan, those accepted and prudent mortgage servicing practices (including collection procedures) of prudent mortgage lending institutions which service mortgage loans of the same type as the Loans in the jurisdiction where the related Mortgaged Property is located, and which are in accordance with Fannie Mae servicing practices and procedures for MBS pool mortgages, as defined in the Fannie Mae servicing guides including future updates, and in a manner at least equal in quality to the servicing Seller or Seller’s designee provides to mortgage loans which they own in their own portfolio. “Additional Collateral” shall mean with respect to any Additional Collateral Mortgage Loan, the related Securities Account and the financial assets held therein subject to a security interest pursuant to the related Additional Collateral Agreement. “Additional Collateral Agreement” shall mean, with respect to each Additional Collateral Mortgage Loan, the Pledge Agreement for Securities Account between the related mortgagor and the related Additional Collateral Servicer pursuant to which such mortgagor granted a security interest in the related securities and other financial assets held therein. “Additional Collateral Mortgage Loan” shall mean each Mortgage Loan as to which Additional Collateral, in the form of a security interest in the Securities Account and the financial assets held therein and having a value, as of the date of origination of such Mortgage Loan, of at least equal to the related Original Additional Collateral Requirement, were required to be provided at the closing thereof. “Additional Collateral Servicer” shall mean the entity responsible for administering and servicing the Additional Collateral with respect to a Additional Collateral Mortgage Loan. “Additional Collateral Servicing Agreement” shall mean, with respect to each Additional Collateral Mortgage Loan, the agreement between the related Additional Collateral Servicer and Seller, including any exhibits thereto, pursuant to which such Additional Collateral Servicer shall service and administer the related Additional Collateral. “Additional Purchased
